ORDER

PER CURIAM.
Jason L. Britton (Father) appeals from the trial court’s judgment of modification. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in setting Father’s child-support obligation. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).